

	

		II

		109th CONGRESS

		2d Session

		S. 2442

		IN THE SENATE OF THE UNITED STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Mr. Durbin introduced

			 the following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To require the President or the Committee on Foreign

		  Investment in the United States to submit to Congress draft investigation

		  reports on national security related investigations, to address mandatory

		  investigations by such committee, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Safe Foreign Investments Act of 2006.

		2.Notice to Congress and

			 certification of recommendationsSection 721 of the Defense Production Act of

			 1950 (50 U.S.C. App. 2170) is amended by adding at the end the

			 following:

			

				(l)Notice to

				CongressNot later than 7 days before the date of completion of

				any investigation under this section, and before any final determination

				becomes effective, the President or the President's designee shall submit to

				the Committee on Homeland Security and Governmental Affairs of the Senate and

				the Committee on Homeland Security of the House of Representatives a draft

				report of its findings.

				(m)CertificationsIn

				any case in which the President's designee makes an investigation under this

				section, each member of CFIUS shall certify in writing that member's

				recommendations or submit a certified dissent, as appropriate, to the President

				and to Congress at the conclusion of such

				investigation.

				.

		3.Mandatory

			 investigationsSection 721(b)

			 of the Defense Production Act of 1950 (50 U.S.C. App. 2170(b)) is

			 amended—

			(1)by redesignating

			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively and indenting

			 appropriately;

			(2)by striking

			 The President or and inserting the following:

				

					(1)Investigations

				involving foreign governmentsThe President

				or

					; and

			(3)by striking

			 in the United States that could affect the national security of the

			 United States. Such investigation and inserting the

			 following:

				

					in the United

			 States.(2)Investigations

				involving other foreign personsAn investigation described in

				paragraph (1) shall be required with respect to an entity controlled by or

				acting on behalf of a foreign person other than a foreign government only in

				any case in which the subject merger, acquisition, or takeover of the person

				engaged in interstate commerce in the United States involves critical

				infrastructure, and could affect the national security of the United

				States.

					(3)TimingInvestigations

				under this

				subsection

					.

			4.Presidential

			 findingsSection 721(e)(1) of

			 the Defense Production Act of 1950 (50 U.S.C. App. 2170(e)(1)) is amended by

			 striking , and and inserting the following: , or might

			 fail to take action necessary to prevent impairment of the national security;

			 and.

		5.Designation of

			 CFIUSSection 721 of the

			 Defense Production Act of 1950 (50 U.S.C. App. 2170) is amended by adding at

			 the end the following:

			

				(n)President's

				designeeFor purposes of this section, the President's designee

				shall be the Committee on Foreign Investment in the United States (or

				CFIUS), established by order of the President in Executive Order

				11858, May 7, 1975, or any successor thereto. Notwithstanding any other rule,

				regulation, or order, for purposes of any investigation under this section,

				CFIUS shall be chaired by the Secretary of Homeland

				Security.

				.

		6.Technical

			 correctionsSection 721 of the

			 Defense Production Act of 1950 (50 U.S.C. App. 2170) is amended—

			(1)in subsection

			 (d), by striking subsection (d) and inserting subsection

			 (e); and

			(2)in subsection

			 (e), by striking subsection (c) and inserting subsection

			 (d).

			

